Citation Nr: 1639175	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-11 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received sufficient to reopen the issue of entitlement to service connection for a right shoulder disability; and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received sufficient to reopen the issue of entitlement to service connection for a left knee disability; and if so, whether service connection is warranted.

4.  Whether new and material evidence has been received sufficient to reopen the issue of entitlement to service connection for a right knee disability; and if so, whether service connection is warranted.

5.  Whether new and material evidence has been received sufficient to reopen the issue of entitlement to service connection for a left ankle disability; and if so, whether service connection is warranted.

6.  Whether new and material evidence has been received sufficient to reopen the issue of entitlement to service connection for a right ankle disability; and if so, whether service connection is warranted.

7.  Whether new and material evidence has been received sufficient to reopen the issue of entitlement to service connection for a left wrist disability; and if so, whether service connection is warranted.

8.  Whether new and material evidence has been received sufficient to reopen the issue of entitlement to service connection for a right wrist disability; and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Jan Dils, attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from September 1989 to February 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

A hearing was held in July 2016 by means of videoconferencing equipment before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is in the claims file.

The issues of entitlement to service connection for an acquired psychiatric disorder, and entitlement to service connection for right shoulder, bilateral knee, bilateral ankle, and bilateral wrist disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 2006 rating decision, the RO reopened the issues of entitlement to service connection for a right shoulder disorder, bilateral knee disabilities, bilateral ankle disabilities, and bilateral wrist disabilities and confirmed and continued the prior denials of these claims; the Veteran did not submit a Notice of Disagreement (NOD) and new and material evidence was not received within the relevant appeal period.

2.  Evidence associated with the claims file since the June 2006 decision is new, relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims for service connection for a right shoulder disorder, bilateral knee disabilities, bilateral ankle disabilities, and bilateral wrist disabilities.


CONCLUSIONS OF LAW

1.  The June 2006 rating decision, in which the RO reopened and denied the Veteran's claims for service connection for a right shoulder disorder, bilateral knee disabilities, bilateral ankle disabilities, and bilateral wrist disabilities, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); (currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016)).

2.  As evidence pertinent to the claims for service connection for a right shoulder disorder, bilateral knee disabilities, bilateral ankle disabilities, and bilateral wrist disabilities, received since the June 2006 decision, is new and material, the criteria for reopening the claim for service connection for a right shoulder disorder, bilateral knee disabilities, bilateral ankle disabilities, and bilateral wrist disabilities are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Without deciding whether the notice and development required has been satisfied with respect to the issues of whether new and material evidence has been submitted sufficient to reopen the claims for service connection for a right shoulder disorder, bilateral knee disabilities, bilateral ankle disabilities, and bilateral wrist disabilities, the Board concludes that this duty does not preclude the Board from adjudicating these matters at this time because the Board is granting in full the benefits sought on appeal by reopening the claims.  If any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

II.  New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously received by agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3  (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

III. Claims to Reopen Previously-Decided Claims for Service Connection 

The Veteran seeks to establish service connection for a right shoulder disorder and disabilities affecting the bilateral knees, bilateral ankles, and bilateral wrists, which he asserts are due to injuries sustained during his active military service.  In a June 2006 rating decision, the RO reopened and denied the Veteran's claims for service connection for a right shoulder disorder, bilateral knee disabilities, bilateral ankle disabilities, and bilateral wrist disabilities.  The Veteran did not submit a Notice of Disagreement (NOD) and new and material evidence was not received within the relevant appeal period.  Therefore, the June 2006 decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); (currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016)).

The evidence of record for the June 2006 decision consisted of VA treatment records, lay statements from the Veteran, service treatment and personnel records, and a private medical opinion.  The basis for the RO's June 2006 denials was that the evidence continued to show that the joint disorders were not incurred in or aggravated by military service.

In support of the current appeals of the April 2011 decision not to reopen the issues of entitlement to service connection for a right shoulder, bilateral knee, bilateral ankle, and bilateral wrist disabilities, the Veteran's spouse testified and submitted statements indicating that she has witnessed the Veteran demonstrating and complaining of wrist, ankle and knee pain for years, dating back to when he was in the service.  She also stated that he has been complaining for many years about his shoulder pain, and that he previously shared with her how he landed wrong when parachuting a few times during service.  This evidence is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claims, specifically, whether a right shoulder disorder, and disabilities affecting the bilateral knees, bilateral ankles, and bilateral wrists arose during or were caused by an injury, disease, or event experienced during military service.  As noted above, the credibility of the evidence is also presumed.  Therefore it is found to be new and material, and reopening the claims for service connection for a right shoulder disorder and disabilities affecting the bilateral knees, bilateral ankles, and bilateral wrists is warranted.


ORDER

New and material evidence having been received, the claim for service connection for a right shoulder disability is reopened.

New and material evidence having been received, the claim for service connection for a left knee disability is reopened.

New and material evidence having been received, the claim for service connection for a right knee disability is reopened.

New and material evidence having been received, the claim for service connection for a left ankle disability is reopened.

New and material evidence having been received, the claim for service connection for a right ankle disability is reopened.

New and material evidence having been received, the claim for service connection for a left wrist disability is reopened.

New and material evidence having been received, the claim for service connection for a right wrist disability is reopened.



REMAND

The Board had found that new and material evidence has been received sufficient to reopen claims for service connection for a right shoulder disorder and disabilities affecting the bilateral knees, bilateral ankles, and bilateral wrists, but finds that, having been reopened, additional development is required before the underlying issues may be adjudicated.

As an initial matter, the Veteran has not yet been provided with VA examination regarding his current claims for service connection for disability affecting his right wrist, bilateral knees, bilateral ankles, and bilateral wrists.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when there is (1) competent evidence of a current disability or recurrent symptoms, (2) evidence establishing an "in-service event, injury or disease," (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).  The Veteran testified at the July 2016 Board hearing that he has experienced symptoms including pain, aching, and crepitus in his right shoulder, knees, ankles, and wrists beginning in and continuing since service.  The Veteran's DD Form 214 demonstrates that he received the parachutist badge as well as the Kuwait Liberation Medal for his active service, with a notation that he had service in southwest Asia from September 1990 to April 1991.  A June 2004 initial VA treatment record notes that the Veteran had served overseas in the Gulf War, but had not been evaluated for exposure to chemicals.  While a March 2004 VA treatment record notes a diagnosis of joint pain of questionable etiology and states that the Veteran was to be referred for a desert storm screening, the record does not indicate that such screening took place.  On remand, the Veteran should be provided with a VA examination for his claimed joint conditions to determine the nature and etiology of any current disability affecting his right shoulder, bilateral knees, bilateral ankles, and bilateral wrists, to include examination considering whether these represent manifestations of illness resulting from his exposure to hazardous chemicals while service in southwest Asia during the Persian Gulf War.

At a July 2016 private mental status evaluation, the Veteran reported that he applied and was approved for Social Security disability benefits due to his physical disabilities.  The Court has held that, where VA has notice that a Veteran is receiving disability benefits from the Social Security Administration (SSA), and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits and the supporting medical documents on which the decision was based.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C.A. § 5103 when 'there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits').  Under the circumstances presented here, the AOJ should take any necessary steps to ensure that the Veteran's complete SSA records are procured and included in the claims file.  

The Veteran also asserts that he is entitled to service connection for an acquired psychiatric disorder, to include PTSD, as a result of his experiences during active military service.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f). 

If the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304 (f)(2).

Where the claimed stressor is not related to combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the Veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304 (d), (f); Cohen v. Brown, 10 Vet. App. 128   (1997).  Evidence denoting participation in combat includes award of decorations such as the Combat Action Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, and decorations such as the Bronze Star Medal that have been awarded with a Combat "V" device.

Pursuant to 38 C.F.R. § 3.304 (f)(3):

If a stressor claimed by a [V]eteran is related to the [V]eteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the [V]eteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the [V]eteran's service, the [V]eteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a [V]eteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the [V]eteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the [V]eteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

On a PTSD questionnaire submitted in May 2016, the Veteran reported stressors involving fear of hostile military and terrorist activity, including an incident where he was part of a convoy and witnessed a truck ahead of him explode, and duty where the units he was supporting took small arms fire and patriot missiles were used to provide support and cover.  The Veteran's DD Form 214 does not document receipt of any award that would definitively demonstrate that the Veteran engaged in combat.  Additionally, the Veteran was provided with a VA examination in November 2010, at which the examining VA psychiatrist provided an assessment of "no diagnosis" for Axis I, stating that the Veteran does not meet the criteria for PTSD and specifically does not have a traumatic incident that occurred to justify that diagnosis.  In an April 2011 clarification addendum, the examiner stated that the Veteran had some symptoms of hyperarousal, but no other symptoms to warrant a diagnosis of PTSD, and further stated that the symptoms are mild.  Of note, the examination report does not reflect that the examiner considered those events reported by the Veteran in May 2016, or that she considered a private psychiatric evaluation from September 2010 at which the Veteran was diagnosed with PTSD relating to his reported experiences in Kuwait and Iraq.  At a subsequent July 2016 private mental status evaluation, the Veteran was again diagnosed with PTSD with persistent depressive disorder relating to his experienced in Iraq such as being under fire and seeing people hurt and killed during service.  While the private psychologist concluded that the Veteran clearly meets all the DSM-V criteria for PTSD, without a verified stressor, 38 C.F.R. § 3.304(f)(3) specifies that the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor if a VA psychiatrist or psychologist or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor(s) involving a fear of hostile military or terrorist activity is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor(s).  As this opinion came from a private psychiatrist, while probative, it is insufficient to confirm the in-service occurrence of the Veteran's reported stressors.  On remand, the Veteran should be provided with an additional VA examination which considers the full evidence of record and specifically addresses the prior diagnoses of PTSD and the Veteran's reported stressors in the context of determining whether the stressors involving fear of hostile military and terrorist activity are sufficient to support a diagnosis of PTSD.

Further, while the claims file contains a Request for Information where the RO requested that the Joint Services Records Research Center (JSRRC) provide any pages from the Veteran's personnel file showing his unit and dates of assignment, participation in combat operation, wounds in action, awards and decorations, etc..., there is no indication that efforts have been made to otherwise verify the Veteran's reported stressors.  In the PTSD questionnaire that the Veteran submitted in May 2006, he included details as to his unit assignment, and the time of year in which particular stressful events took place.  While the Veteran did not provide exact dates, the Board notes that his DD Form 214 specifies that the Veteran's service in Southwest Asia spanned from September 1990 to April 1991, which would limit the dates that would need to be covered in any subsequent request for verification. 

Finally, as the Board is remanding these matter for further development, the AOJ should take action to obtain any outstanding VA treatment records, and contact the Veteran to determine whether there remain any outstanding private treatment records he wishes for VA to obtain on his behalf.

Accordingly, the claims are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all of the Veteran's VA treatment records from May 2010 to present, and associate them with the file.  All efforts to obtain such records must be fully documented and the VA facility must provide a negative response if no records are found.

2.  Ask the Veteran to identify and provide a release form for any records of private treatment relating to the claims remanded herein that he wants VA to request.  After securing any necessary written authorization from the Veteran, obtain the private records identified.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.  

3.  Contact the Social Security Administration and request a copy of any decision regarding disability benefits for the Veteran as well as the medical records upon which any such decision was based.  All requests and responses, positive and negative, should be associated with the Veteran's claims file, electronic or otherwise.  If the records cannot be located, a formal finding of unavailability should be associated with the Veteran's claims file.

4.  Complete all necessary development to attempt to verify the Veteran's reported PTSD stressors, to include contacting JSRRC to provide any available information which might corroborate the Veteran's alleged in-service stressors.  The Board notes that the Veteran described a number of stressors on a May 2016 PTSD questionnaire.  Thereafter, make a determination as to whether the Veteran's claimed stressors have been verified.   

5.   After completing the above, schedule the Veteran for an additional VA psychological examination with a VA psychiatrist or psychologist or comparable contractor to determine the nature and etiology of any current acquired psychiatric disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The Veteran's claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically note on the report whether such files were reviewed in connection with this examination.  In addition, any verified stressor(s) should be reported to the examiner.

Thereafter, the examiner should consider, and to the extent possible, reconcile the conflicting evidence of record regarding the Veteran's claimed psychiatric condition.  Specifically, the examiner's attention is directed to the November 2010 VA examination finding that the Veteran's symptoms and experiences did not meet the criteria for PTSD, a September 2010 private psychiatric consultation where the Veteran was diagnosed with PTSD, a May 2016 PTSD questionnaire where the Veteran described incidents involving witnessing a nearby RPG explosion and being in the proximity of small arms fire, and a July 2016 private mental status evaluation diagnosing chronic PTSD with secondary persistent depressive disorder.

Based on a review of the claims folder, examination findings, and statements of the Veteran, the examiner should render a diagnosis for any acquired psychiatric disorder present at any time during the appeal period (May 2010 to present), whether or not it has resolved during that time.

a.  For any diagnosis provided for an acquired psychiatric disorder other than PTSD, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability had its onset during, or is otherwise caused or permanently aggravated by, the Veteran's active service.

b.  The examiner should specifically diagnose or rule out PTSD.  If the examiner finds that the Veteran does not have symptoms meeting the DSM-V criteria for PTSD, the examiner must specify why.  

If a diagnosis of PTSD is rendered, the examiner should then provide an opinion as to the following:

i.  Whether it is at least as likely as not (50 percent or greater probability) that one or more of the Veteran's stressors is adequate to support a diagnosis of PTSD.  

ii.  Whether it is at least as likely as not that the Veteran's symptoms are related to this stressor.

iii.  Whether it is at least as likely as not that this stressor involved fear of hostile military or terrorist activity.

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

6.  After completing remand directives 1-4, schedule the Veteran for a VA Gulf War Guidelines examinations and musculoskeletal/neurological examination of the joints with regard to his claims for service connection for right shoulder, bilateral knee, bilateral ankle, and bilateral wrist disabilities.  All indicated tests and studies must be done and all findings reported in detail.  The examiner(s) must be given full access to the Veteran's complete VA claims file and electronic records, and must specifically note on the report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

After a thorough review of the file, to include the Veteran's lay statements, the examiner must provide responses to the following regarding the Veteran's reported chronic muscle aches and joint pain (first reported at March and June 2004 VA intake evaluations).

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's reported muscle aches and joint pain represent manifestations of an undiagnosed illness or a medically unexplained chronic multisymptom illness of unknown etiology, such as fibromyalgia or chronic fatigue syndrome (characterized by a cluster of signs or symptoms with features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities)?

(b) Are the Veteran's muscle aches and joint pain symptoms more consistent with a diagnosable chronic multisymptom illness with a partially explained etiology (such as diabetes or multiple sclerosis)?

If yes: 

Is it at least as likely as not (50 percent or greater probability) that the diagnosed disability arose during or is related to the Veteran's service, including his presumed exposure to climatic/environmental hazards from service in the Southwest Asia field of operations during the Persian Gulf War?


(c) Are the Veteran's muscle aches and/or joint pain symptoms (right shoulder, bilateral knees, bilateral ankles, and bilateral wrists) fully attributable to one or more known clinical diagnosis or cause?

If yes: 

Is it at least as likely as not (50 percent or greater probability) that the diagnosed disability arose during or is related to the Veteran's service, including:
i) his presumed exposure to climatic/environmental hazards from service in the Southwest Asia field of operations during the Persian Gulf War?
ii) in-service injuries (overuse and/or traumatic), including those from parachuting?
The examiner's attention is directed to the Veteran's and his wife's lay statements about parachuting injuries during service with symptoms continuing to the present, and service treatment records documenting a right shoulder sprain in October 1992, and notation of knee and ankle pain in June 1993 (overuse), August 1993, June 1994, October 1993 (patella tendonitis and ankle sprain), October 1994 (chronic PFS and left ankle strain), and November 1994 (request for ETS physical due to constant pain of the knees, left ankle, and back).  

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.  

The examiner must include the rationale for any and all opinions expressed in the medical report, citing to specific evidence in the file, statements by the Veteran, and/or to medical literature or treatises, as needed.  If the physician cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

7.  Thereafter, review the requested medical reports to ensure responsiveness to, and compliance with, the directives of this remand; implement corrective procedures as needed.  

8.  After completing the aforementioned, and any further development deemed necessary in light of the expanded record, readjudicate the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder to include PTSD and entitlement to service connection for a right shoulder disability, and bilateral knee, bilateral ankle, and bilateral wrist disabilities.   If the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


